              YR
   Case
 Case    8:09-cr-00149-JSM-TBM
       1:20-tp-20066-JEM        Document
                          Document        64 on
                                   1 Entered  Filed 10/06/20
                                                 FLSD   Docket Page  1 of 1 PageID
                                                                10/06/2020   Page 1423
                                                                                     of 18
                                Docume nt 63 (Court only)  Filed 09/15/2 0  Page 1 of 1
    Case 8:09-cr-00149-JSM-TBM
Oct 6, 2020                          PagelD 422

PROB 22        Miami                                                                                          DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                               TRANS FER OF JURISDICTION                                                      8:09-cr-I 49-T-30TBM

                                                                                                               DOCKET NUMBER (Rec. Court)

                                                                                                              20-TP-20066-MARTINEZ

NAME AND ADDRESS OF /SUPERVISED RELEASEE                                      DISTRICT                         DIVISION


Fabio Enrique Ochoa-Vasco                                                     Middle District of Florida       Tampa

                                                                              NAME OF SENTENCING JUDGE

                                                                              The Honorable James S. Moody, Jr.
                                                                              DATES OF SUPERVISED              FROM                      TO
                                                                              RELEASE:                         06/09/2020                06/08/2025

OFFENSE

                                                                                    s or More of Marijuana
Count Three: Conspiracy to Import 5 Kilograms or More of Cocaine and 1,000 Kilogram
into the United States, 21 U.S.C §§ 952(a) and 963


PART 1 - ORDER TRANSFERRING JURISDICTION

 UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

                                                                                                         ed releasee
        IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the supervis
                                                                                          Court  for  the   Southern
 named above be transferred with the records of the Court to the United States District
                                                                                                expressl consents
                                                                                                          y
 District of Florida upon that Court's order of acceptance of jurisdiction. This Court hereby
                                                                                          transfer is made without
 that the period of supervised release may be changed by the District Court to which this
 further inquiry of this court.•


                                                                                                                                                      •

       Se..p+-e.mbu: IS, :}.OJ1.0                                                        :!.~~~~,/.
                                                                                         /)'
                                                                                                                  ~du,~-
                                                                                                 United States District Judge
                                                                                                                                 .....
                                 Date

 •This sentence may be deleted in the discretion of the transferring Court.

 PART 2 - ORDER ACCEPTING JURISDICTION

  UNITED STATES DISTRICT COURT FOR THE SOUTHE RN DISTRICT OF FLORIDA
                                                                                       be accepted and
       IT IS HEREBY ORDERED that jurisdiction over the above-named supervised releasee
  assumed by this Court from and after the entry of this order.




                   ~~~ cfµ~
                             Effective Date
                                                                               c~
                                                                               //
                                                                                  m✓              United State/ District Judge
                                                                                                                                                 -
                                                                                l./
  Case
Case   8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document       60 on
                                 1 Entered Filed 06/26/20
                                              FLSD  Docket Page 1 of 9 PageID
                                                           10/06/2020   Page 2343
                                                                               of 18
  Case
Case   8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document       60 on
                                 1 Entered Filed 06/26/20
                                              FLSD  Docket Page 2 of 9 PageID
                                                           10/06/2020   Page 3344
                                                                               of 18
  Case
Case   8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document       60 on
                                 1 Entered Filed 06/26/20
                                              FLSD  Docket Page 3 of 9 PageID
                                                           10/06/2020   Page 4345
                                                                               of 18
  Case
Case   8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document       60 on
                                 1 Entered Filed 06/26/20
                                              FLSD  Docket Page 4 of 9 PageID
                                                           10/06/2020   Page 5346
                                                                               of 18
  Case
Case   8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document       60 on
                                 1 Entered Filed 06/26/20
                                              FLSD  Docket Page 5 of 9 PageID
                                                           10/06/2020   Page 6347
                                                                               of 18
  Case
Case   8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document       60 on
                                 1 Entered Filed 06/26/20
                                              FLSD  Docket Page 6 of 9 PageID
                                                           10/06/2020   Page 7348
                                                                               of 18
  Case
Case   8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document       60 on
                                 1 Entered Filed 06/26/20
                                              FLSD  Docket Page 7 of 9 PageID
                                                           10/06/2020   Page 8349
                                                                               of 18
  Case
Case   8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document       60 on
                                 1 Entered Filed 06/26/20
                                              FLSD  Docket Page 8 of 9 PageID
                                                           10/06/2020   Page 9350
                                                                               of 18
  Case
Case    8:09-cr-00149-JSM-TBM
     1:20-tp-20066-JEM        Document
                        Document        60 on
                                 1 Entered  Filed
                                              FLSD06/26/20 Page 9 of 9 PageID
                                                    Docket 10/06/2020   Page 10351
                                                                                of 18
Electronic Case Filing | U.S. District Court - Middle District of Florida      https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?530006551766003-L_1_0-1
              Case 1:20-tp-20066-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 11 of 18
                                                                                                             CLOSED, PROB/SR TRAN

                                            U.S. District Court
                                     Middle District of Florida (Tampa)
                           CRIMINAL DOCKET FOR CASE #: 8:09-cr-00149-JSM-TBM-1


          Case title: USA v. Ochoa                                                         Date Filed: 03/13/2009
          Other court case number: 1:90-cr-00875-JEM Southern District                     Date Terminated: 06/02/2010
                                   of Florida, Miami Division


          Assigned to: Judge James S. Moody, Jr
          Referred to: Magistrate Judge Thomas B.
          McCoun III

          Defendant (1)
          Fabio Ochoa                                                       represented by Rosemary Cakmis
          TERMINATED: 06/02/2010                                                           Federal Public Defender's Office
                                                                                           Ste 300
                                                                                           201 S Orange Ave
                                                                                           Orlando, FL 32801-3417
                                                                                           407/648-6338
                                                                                           Fax: 407/648-6095
                                                                                           Email: rosemary_cakmis@fd.org
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED
                                                                                           Designation: Public Defender or
                                                                                           Community Defender Appointment

                                                                                            Roy J. Kahn
                                                                                            Roy J. Kahn, P.A.
                                                                                            800 Brickell Ave, Ste. 1400
                                                                                            Miami, FL 33131
                                                                                            305/358-7400
                                                                                            Fax: 305-358-7222
                                                                                            Email: rjk@roykahnlaw.com
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED
                                                                                            Designation: Retained

                                                                                            Adam Labonte
                                                                                            Federal Public Defender's Office
                                                                                            400 N Tampa St Ste 2700
                                                                                            Tampa, FL 33602-4726
                                                                                            813/228-2715
                                                                                            Fax: 813/228-2562
                                                                                            Email: Adam_Labonte@fd.org
                                                                                            ATTORNEY TO BE NOTICED



1 of 8                                                                                                                             10/6/2020, 1:16 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida      https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?530006551766003-L_1_0-1
              Case 1:20-tp-20066-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 12 of 18

                                                                                            Designation: Public Defender or
                                                                                            Community Defender Appointment

          Pending Counts                                                                    Disposition
                                                                                            Imprisonment: 210 months (concurrently
                                                                                            with imprisonment terms imposed in Cases
                                                                                            8:04-cr-374-T-30AEP and 8:09-cr-83-
                                                                                            T-30MAP); Supervised Release: 60
                                                                                            months (concurrently with supervised
                                                                                            release terms imposed in Cases 8:04-
                                                                                            cr-374-T-30AEP and 8:09-cr-83-
                                                                                            T-30MAP); Fine: Waived; Special
          21:952=NI.F NARCOTICS - IMPORT                                                    Assessment: $50; Release: 60 months;
          (3)                                                                               Fine: $25,000; Special Assessment: $100;
                                                                                            AMENDED to reflect reduction of
                                                                                            imprisonment term to 168 months; no
                                                                                            other changes made.(02/28/2013)(JSM)
                                                                                            SECOND AMENDED to correct
                                                                                            scrivener's error only. THIRD AMENDED
                                                                                            to reflect reduction of imprisonment term
                                                                                            to 108 months; no other changes
                                                                                            made.(6/26/20)(JSM)

          Highest Offense Level (Opening)
          Felony

          Terminated Counts                                                                 Disposition
          21:963=NI.F ATTEMPT/CONSPIRACY -
          NARCOTICS -
                                                                                            Dismissed on government's motion
          IMPORTATION/EXPORTATION
          (12)

          Highest Offense Level (Terminated)
          Felony

          Complaints                                                                        Disposition
          None



          Plaintiff
          USA                                                               represented by Joseph K. Ruddy
                                                                                           U.S. Attorney's Office
                                                                                           Middle District of Florida
                                                                                           400 N. Tampa St., Suite 3200
                                                                                           Tampa, FL 33602
                                                                                           813/274-6000


2 of 8                                                                                                                             10/6/2020, 1:16 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?530006551766003-L_1_0-1
              Case 1:20-tp-20066-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 13 of 18

                                                                                         Fax: 813/274-6125
                                                                                         Email: joseph.ruddy@usdoj.gov
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Matthew Hart Perry
                                                                                         US Attorney's Office - FLM
                                                                                         Suite 3200
                                                                                         400 N Tampa St
                                                                                         Tampa, FL 33602-4798
                                                                                         813/274-6000
                                                                                         Fax: 813/274-6200
                                                                                         Email: matthew.perry@usdoj.gov
                                                                                         TERMINATED: 06/04/2020
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Anita M. Cream
                                                                                         US Attorney's Office - FLM
                                                                                         Suite 3200
                                                                                         400 N Tampa St
                                                                                         Tampa, FL 33602-4798
                                                                                         813/274-6000
                                                                                         Email: anita.cream@usdoj.gov
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Shauna S. Hale
                                                                                         US Attorney's Office - FLM
                                                                                         Suite 3200
                                                                                         400 N Tampa St
                                                                                         Tampa, FL 33602-4798
                                                                                         813/274-6000
                                                                                         Fax: 813/274-6125
                                                                                         Email: shauna.hale@usdoj.gov
                                                                                         TERMINATED: 06/04/2020
                                                                                         ATTORNEY TO BE NOTICED


           Date Filed           #    Docket Text
           03/13/2009           1 CONSENT TO TRANSFER (Rule 20) from Southern District of Florida, Miami
                                  Division by Fabio Ochoa. (Attachments: # 1 Exhibit paper docket, # 2 Exhibit
                                  indictment, # 3 Exhibit certificate of trial attorney)(PAM) (Exhibit 2 Indictment missing
                                  page 27: See doc. 3) Modified on 3/26/2009 to edit text (PAM). (Entered: 03/17/2009)
           03/25/2009           2 NOTICE of attorney appearance Matthew Hart Perry appearing for USA. (Perry,
                                  Matthew) (Entered: 03/25/2009)
           03/26/2009           3 Corrected Indictment re 1 Rule 20 - transfer in as to Fabio Ochoa (PAM) (Entered:
                                  03/26/2009)




3 of 8                                                                                                                          10/6/2020, 1:16 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?530006551766003-L_1_0-1
              Case 1:20-tp-20066-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 14 of 18

           03/27/2009           4 MOTION to consolidate cases and Notice of Pendency of Other Actions by USA as to
                                  Fabio Ochoa. (Perry, Matthew) (Entered: 03/27/2009)
           03/30/2009           5 ORDER OF RECUSAL in case as to Fabio Ochoa. Signed by Magistrate Judge James
                                  R. Klindt on 3/30/2009. (KAW) (Entered: 03/30/2009)
           03/30/2009           6 Case as to Fabio Ochoa Reassigned to Magistrate Judge Howard T. Snyder. New case
                                  number: 3:09-cr-77-J-25HTS. Magistrate Judge James R. Klindt no longer assigned to
                                  the case. (PAM) (Entered: 03/31/2009)
           04/06/2009           7 ORDER transferring case to the Honorable James S. Moody, Jr., with his consent, for
                                  all further proceedings pursuant to Local Rule 1.04(b). Signed by Judge Henry Lee
                                  Adams, Jr. on 4/6/2009. (MO) (Entered: 04/06/2009)
           04/07/2009           8 Intradistrict transfer from of case as to Fabio Ochoa. Transferred from Jacksonville
                                  Division - Case Number 3:09-cr-77-J-25HTS. (BES) (Entered: 04/07/2009)
           04/21/2009           9 ENDORSED ORDER granting as moot 4 Motion to consolidate cases as to Fabio
                                  Ochoa (1). The case has been transferred from Judge Adams to Judge Moody. Signed
                                  by Judge James S. Moody, Jr. on 4/21/2009. (SMB) (Entered: 04/21/2009)
           04/22/2009          10 NOTICE of attorney appearance Anita M. Cream appearing for USA. In Regard to
                                  Forfeiture Proceedings (Cream, Anita) (Entered: 04/22/2009)
           04/30/2009          11 NOTICE of attorney appearance: Roy J. Kahn appearing for Fabio Ochoa (Kahn, Roy)
                                  (Entered: 04/30/2009)
           05/01/2009          12 NOTICE OF HEARING as to Fabio Ochoa: Initial Appearance and Arraignment set for
                                  5/19/2009 at 11:15 AM in Tampa Courtroom 12 B before Magistrate Judge Thomas B.
                                  McCoun III. (SRC) (Entered: 05/01/2009)
           05/19/2009          13 Minute Entry for proceedings held before Magistrate Judge Thomas B. McCoun III:
                                  INITIAL appearance, ARRAIGNMENT as to Fabio Ochoa (1) Count 3,12 held on
                                  5/19/2009. Defendant(s) pled not guilty. and RULE 44(c) hearing as to Fabio Ochoa
                                  held on 5/19/2009. (DIGITAL) (SRC) (Entered: 05/20/2009)
           05/19/2009          14 WAIVER of conflict of interest as to Fabio Ochoa. (SRC) (Entered: 05/20/2009)
           05/20/2009          15 PRETRIAL discovery order and notice as to Fabio Ochoa: Jury Trial set for term
                                  commencing 7/6/2009 at 09:00 AM in Tampa Courtroom 13 A before Judge James S.
                                  Moody Jr.; Status Conference set for 6/4/2009 at 08:30 AM in Tampa Courtroom 13 A
                                  before Judge James S. Moody Jr. Signed by Magistrate Judge Thomas B. McCoun III
                                  on 5/20/2009. (SRC) (Entered: 05/20/2009)
           06/04/2009          16 Minute Entry for proceedings held before Judge James S. Moody, Jr.: STATUS
                                  CONFERENCE as to Fabio Ochoa held on 6/4/2009. The Court continues the case to
                                  the SEPTEMBER trial calendar. A STATUS CONFERENCE is set for Thursday,
                                  AUGUST 13, 2009, at 8:30 a.m. Court Reporter: Sherrill L. Jackson (SMB) (Entered:
                                  06/04/2009)
           06/04/2009          17 NOTICE OF HEARING as to Fabio Ochoa: The case is placed on the SEPTEMBER
                                  trial calendar. A STATUS CONFERENCE is set for THURSDAY, AUGUST 13, 2009,
                                  at 8:30 a.m. in Tampa Courtroom 13A before Judge James S. Moody Jr. (SMB)
                                  (Entered: 06/04/2009)




4 of 8                                                                                                                          10/6/2020, 1:16 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?530006551766003-L_1_0-1
              Case 1:20-tp-20066-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 15 of 18

           08/12/2009          18 NOTICE of maximum penalty, elements of offense, personalization of elements and
                                  factual basis by USA as to Fabio Ochoa (Perry, Matthew) (Entered: 08/12/2009)
           08/13/2009          19 Minute Entry for proceedings held before Judge James S. Moody, Jr.: STATUS
                                  CONFERENCE as to Fabio Ochoa held on 8/13/2009. The Court continues the case(s)
                                  to the OCTOBER trial calendar. A status conference is set for THURSDAY,
                                  SEPTEMBER 3, 2009, at 8:30 A.M. Court Reporter: Sherrill L. Jackson (SMB)
                                  (Entered: 08/13/2009)
           08/13/2009          20 NOTICE OF HEARING as to Fabio Ochoa: The case is placed on the OCTOBER
                                  TRIAL CALENDAR. A STATUS CONFERENCE is set for 9/3/2009 at 8:30 AM in
                                  Tampa Courtroom 13A before Judge James S. Moody Jr. (SMB) (Entered: 08/13/2009)
           08/19/2009          21 NOTICE OF HEARING as to Fabio Ochoa: Change of Plea Hearing set for 9/9/2009 at
                                  02:00 PM in Tampa Courtroom 12 B before Magistrate Judge Thomas B. McCoun III.
                                  (SRC) (Entered: 08/19/2009)
           08/27/2009          22 NOTICE canceling status conference hearing scheduled for 9/3/2009 as to Fabio Ochoa.
                                  The case will remain on the OCTOBER trial calendar until the defendant enters his plea
                                  before the magistrate judge. (SMB) (Entered: 08/27/2009)
           09/09/2009          23 Minute Entry for proceedings held before Magistrate Judge Thomas B. McCoun III:
                                  CHANGE of plea hearing as to Fabio Ochoa held on 9/9/2009. Court Reporter: Bill
                                  Jones (SRC) (Entered: 09/11/2009)
           09/09/2009          24 CONSENT regarding entry of a plea of guilty as to Fabio Ochoa (SRC) (Entered:
                                  09/11/2009)
           09/09/2009          25 REPORT AND RECOMMENDATION concerning plea of guilty re: count(s) Three of
                                  the Indictment as to Fabio Ochoa. Signed by Magistrate Judge Thomas B. McCoun III
                                  on 9/9/2009. (SRC) (Entered: 09/11/2009)
           09/25/2009          26 ACCEPTANCE OF PLEA of guilty and adjudication of guilt Re: Count Three of the
                                  Indictment as to Fabio Ochoa. Signed by Judge James S. Moody, Jr. Sentencing set for
                                  WEDNESDAY, 12/16/2009 at 1:30 PM in Tampa Courtroom 13A before Judge James
                                  S. Moody Jr. (Defendant is detained.) (LN) (Entered: 09/25/2009)
           12/03/2009          27 Unopposed MOTION to continue Sentencing Hearing by Fabio Ochoa. (Kahn, Roy)
                                  (Entered: 12/03/2009)
           12/04/2009          28 ENDORSED ORDER granting 27 Defendant's Motion to continue sentencing on
                                  12-16-09 as to Fabio Ochoa (1). Signed by Judge James S. Moody, Jr on 12/4/2009.
                                  (LN) (Entered: 12/04/2009)
           12/04/2009          29 AMENDED NOTICE OF HEARING as to Fabio Ochoa. Sentencing reset for
                                  WEDNESDAY, 1/20/2010 at 1:30 PM in Tampa Courtroom 13A before Judge James S.
                                  Moody Jr. (Defendant is detained.) (LN) (Entered: 12/04/2009)
           01/05/2010          30 MOTION to continue Sentencing Hearing by Fabio Ochoa. (Kahn, Roy) (Entered:
                                  01/05/2010)
           01/06/2010          31 ENDORSED ORDER granting 30 Defendant's Motion to continue sentencing on
                                  1-20-10 as to Fabio Ochoa (1). Signed by Judge James S. Moody, Jr on 1/6/2010. (LN)
                                  (Entered: 01/06/2010)




5 of 8                                                                                                                          10/6/2020, 1:16 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?530006551766003-L_1_0-1
              Case 1:20-tp-20066-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 16 of 18

           01/06/2010          32 AMENDED NOTICE OF HEARING as to Fabio Ochoa. Sentencing reset for
                                  WEDNESDAY, 2/24/2010 at 1:30 PM in Tampa Courtroom 13A before Judge James S.
                                  Moody Jr. (Defendant is detained.) (LN) (Entered: 01/06/2010)
           02/02/2010          33 MOTION to continue sentencing hearing by Fabio Ochoa. (Kahn, Roy) (Entered:
                                  02/02/2010)
           02/04/2010          34 ENDORSED ORDER granting 33 Defendant's Motion to continue sentencing on
                                  2-24-10 as to Fabio Ochoa (1). Signed by Judge James S. Moody, Jr on 2/4/2010. (LN)
                                  (Entered: 02/04/2010)
           02/04/2010          35 AMENDED NOTICE OF HEARING as to Fabio Ochoa. Sentencing reset for
                                  WEDNESDAY, 4/28/2010 at 9:15 AM in Tampa Courtroom 13A before Judge James S.
                                  Moody Jr. (Defendant is detained.) Time reserved: 30 minutes. (LN) (Entered:
                                  02/04/2010)
           04/20/2010          36 Unopposed MOTION to continue Sentencing by USA as to Fabio Ochoa. (Perry,
                                  Matthew) (Entered: 04/20/2010)
           04/21/2010          37 ENDORSED ORDER granting 36 Motion to continue sentencing on 4-28-10 as to
                                  Fabio Ochoa (1). Signed by Judge James S. Moody, Jr on 4/21/2010. (LN) (Entered:
                                  04/21/2010)
           04/21/2010          38 AMENDED NOTICE OF HEARING as to Fabio Ochoa. Sentencing reset for
                                  THURSDAY, 5/27/2010 at 11:00 AM in Tampa Courtroom 13A before Judge James S.
                                  Moody Jr. Time reserved: One hour. (Defendant is detained.) (LN) (Entered:
                                  04/21/2010)
           05/18/2010          39 MOTION to continue Sentencing by USA as to Fabio Ochoa. (Perry, Matthew)
                                  (Entered: 05/18/2010)
           05/19/2010          40 ENDORSED ORDER granting 39 USA's Motion to continue sentencing on 5-27-10 as
                                  to Fabio Ochoa (1). Signed by Judge James S. Moody, Jr on 5/19/2010. (LN) (Entered:
                                  05/19/2010)
           05/20/2010          41 AMENDED NOTICE OF HEARING as to Fabio Ochoa. Sentencing reset for
                                  WEDNESDAY, 6/2/2010 at 10:00 AM in Tampa Courtroom 13A before Judge James S.
                                  Moody Jr. Time reserved: One hour. (Defendant is detained.) (LN) (Entered:
                                  05/20/2010)
           06/02/2010          42 Minute Entry for proceedings held before Judge James S. Moody, Jr.: SENTENCING
                                  held on 6/2/2010 for Fabio Ochoa, Count 3, Imprisonment: 210 months (concurrently
                                  with imprisonment terms imposed in Cases 8:04-cr-374-T-30AEP and 8:09-cr-83-
                                  T-30MAP); Supervised Release: 60 months (concurrently with supervised release terms
                                  imposed in Cases 8:04-cr-374-T-30AEP and 8:09-cr-83-T-30MAP); Fine: Waived;
                                  Special Assessment: $50. Count 12 is dismissed on government's motion Court
                                  Reporter: Sherrill L. Jackson (SMB) (Entered: 06/02/2010)
           06/03/2010          43 JUDGMENT as to Fabio Ochoa (1), Count 3, Imprisonment: 210 months (concurrently
                                  with imprisonment terms imposed in Cases 8:04-cr-374-T-30AEP and 8:09-cr-83-
                                  T-30MAP); Supervised Release: 60 months (concurrently with supervised release terms
                                  imposed in Cases 8:04-cr-374-T-30AEP and 8:09-cr-83-T-30MAP); Fine: Waived;
                                  Special Assessment: $50. Count 12 is dismissed on government's motion. Signed by
                                  Judge James S. Moody, Jr. on 6/2/2010. (SMB) (Entered: 06/03/2010)




6 of 8                                                                                                                          10/6/2020, 1:16 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?530006551766003-L_1_0-1
              Case 1:20-tp-20066-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 17 of 18

           03/01/2012          44 TRANSCRIPT of Sentencing Hearing as to Fabio Ochoa held on 6/2/10 before Judge
                                  James S. Moody, Jr.; Court Reporter Sherrill L. Jackson, RPR, FPR, Telephone number
                                  813/301-5041. Transcript may be viewed at the court public terminal or purchased
                                  through the Court Reporter before the deadline for Release of Transcript Restriction.
                                  After that date it may be obtained through PACER or purchased through the Court
                                  Reporter. Redaction Request due 3/22/2012, Redacted Transcript Deadline set for
                                  4/2/2012, Release of Transcript Restriction set for 5/30/2012. (SJ) (Entered:
                                  03/01/2012)
           03/01/2012          45 NOTICE to counsel of filing of OFFICIAL TRANSCRIPT. The parties have seven (7)
                                  calendar days to file with the court a Notice of Intent to Request Redaction of this
                                  transcript. If no such Notice is filed, the transcript may be made remotely electronically
                                  available to the public without redaction after 90 calendar days. Any party needing a
                                  copy of the transcript to review for redaction purposes may purchase a copy from the
                                  court reporter or view the document at the clerk's office public terminal as to Fabio
                                  Ochoa. Court Reporter: Sherrill L. Jackson (SJ) (Entered: 03/01/2012)
           10/22/2012          46 AMENDED JUDGMENT as to Fabio Ochoa (1), AMENDED to reflect reduction of
                                  imprisonment term to 168 months; no other changes made. Signed by Judge James S.
                                  Moody, Jr. on 10/22/2012. (SMB) (Entered: 10/22/2012)
           02/07/2013          47 MOTION to Reduce Sentence by USA as to Fabio Ochoa. (Hale, Shauna) (Entered:
                                  02/07/2013)
           02/22/2013          48 ENDORSED ORDER denying as moot 47 Motion to Reduce Sentence as to Fabio
                                  Ochoa (1). On 10/22/12, the Court granted the Government's Rule 35 motion for
                                  downward departure in the related case, 8:04-cr-374-T-30AEP and reduced the
                                  Defendant's term of imprisonment to 168 months in each of Case Nos.; 8:04-cr-374-
                                  T-30AEP, 8:09-cr-83-T-30MAP, and 8:09-cr-149-T-30TBM with all terms running
                                  concurrently. Signed by Judge James S. Moody, Jr. on 2/22/2013. (SMB) (Entered:
                                  02/22/2013)
           02/28/2013          49 SECOND AMENDED JUDGMENT as to Fabio Ochoa (1), AMENDED to correct
                                  scrivener's error only. Signed by Judge James S. Moody, Jr. on 2/28/2013. (SMB)
                                  (Entered: 02/28/2013)
           01/11/2017          51 ENDORSED ORDER appointing the Federal Public Defender for Amendment 782
                                  proceedings as to Fabio Ochoa. Signed by Magistrate Judge Thomas B. McCoun
                                  III on 1/11/2017. (LYB) (Entered: 01/11/2017)
           12/27/2018          52 NOTICE OF ATTORNEY APPEARANCE: Adam Labonte appearing for Fabio Ochoa
                                  re: Amendment 782 (Labonte, Adam) (Entered: 12/27/2018)
           12/27/2018          53 NOTICE that the Federal Defender's Office has satisfied the requirements imposed by
                                  the Amendment 782 Omnibus Order by Fabio Ochoa re 51 Order Appointing the
                                  Federal Public Defender for Amendment 782 proceedings. (Labonte, Adam) (Entered:
                                  12/27/2018)
           06/02/2020          54 Emergency MOTION for Miscellaneous Relief, specifically For Compassionate
                                  Release and/or Modification of Sentence to Home Confinement by Fabio Ochoa.
                                  (Kahn, Roy) (Entered: 06/02/2020)
           06/03/2020          55 ENDORSED ORDER directing the Government to respond within twenty-one (21)
                                  days to 54 Emergency MOTION for Miscellaneous Relief, specifically For
                                  Compassionate Release and/or Modification of Sentence to Home Confinement as


7 of 8                                                                                                                          10/6/2020, 1:16 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida    https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?530006551766003-L_1_0-1
              Case 1:20-tp-20066-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 18 of 18
                                     to Fabio Ochoa, as well as the similar motions filed in Defendant Ochoa-Vasco's
                                     three related cases: 8:04-cr-374-T-30AEP; 8:09-cr-83-T-30MAP; and 8:09-cr-527-
                                     T-30TGW. Signed by Judge James S. Moody, Jr. on 6/3/2020. (KAC) (Entered:
                                     06/03/2020)
           06/03/2020          56 Notice of substitution of AUSA. Joseph K. Ruddy substituting for Matthew H. Perry
                                  and Shauna S. Hale. (Ruddy, Joseph) (Entered: 06/03/2020)
           06/18/2020          57 MOTION for downward departure by USA as to Fabio Ochoa. (Ruddy, Joseph)
                                  (Entered: 06/18/2020)
           06/19/2020          58 RESPONSE to Motion re 57 MOTION for downward departure by Fabio Ochoa.
                                  (Kahn, Roy) (Entered: 06/19/2020)
           06/26/2020          59 ORDER as to Fabio Enrique Ochoa-Vasco (1): The United States' Motion for
                                  Downward Departure of Defendant's Sentence Based Upon Substantial Assistance
                                  Pursuant to Rule 35 of the F.R.C.P. (Doc. No. 57) is GRANTED. The Court departs
                                  two-levels. Defendant's amended term of imprisonment shall be one hundred and
                                  eight (108) months. An amended judgment will be entered separately from this
                                  order. Defendant's Emergency Motion for Compassionate Release and/or
                                  Modification of Sentence (Doc. No. 54) is denied as moot. Signed by Judge James
                                  S. Moody, Jr. on 6/26/2020. (SMB) (Entered: 06/26/2020)
           06/26/2020          60 THIRD AMENDED JUDGMENT as to Fabio Enrique Ochoa-Vasco (1),
                                  AMENDED to reflect reduction of imprisonment term to 108 months; no other
                                  changes made. Signed by Judge James S. Moody, Jr. on 6/26/2020. (SMB) (Entered:
                                  06/26/2020)
           09/16/2020                NOTICE to Southern District of Florida of a Transfer of Jurisdiction Prob-22 as to
                                     Fabio Ochoa. Using your PACER account, you may retrieve the docket sheet and any
                                     documents via the case number link. No documents/record will be sent. If you require
                                     certified copies of any documents please send a request to
                                     InterdistrictTransfer_FLMD@flmd.uscourts.gov. If you wish the court to use a different
                                     email address in the future, please send a request to update your address to
                                     InterdistrictTransfer_TXND@txnd.uscourts.gov. (BSN) (Entered: 09/16/2020)
           10/06/2020          64 Probation Jurisdiction Transferred to Southern District of Florida as to Fabio Ochoa.
                                  (BSN) (Entered: 10/06/2020)



                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                    10/06/2020 13:16:16
                                        PACER
                                                        jamjam6706:5889255:0 Client Code:
                                        Login:
                                                                                Search       8:09-cr-00149-
                                        Description:    Docket Report
                                                                                Criteria:    JSM-TBM
                                        Billable
                                                        7                       Cost:        0.70
                                        Pages:
                                                                                Exempt
                                        Exempt flag: Exempt                                  Always
                                                                                reason:


         PACER fee: Exempt


8 of 8                                                                                                                           10/6/2020, 1:16 PM
